EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacquelyn Graff on July 7, 2021.
The application has been amended as follows: 

In Claim 5 line 2:
surface of the base member of the insertion guide, through the base member of the insertion guide,

In Claim 17 line 1:
wherein the base member of the reduction tool

Cancel Claim 18.

In Claim 21 line 18:
coupled to the insertion guide 

Cancel Claim 25. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, an implant system having an insertion guide, implant and reduction tool as claimed. Orbay US 2006/0189996, Brodsky US 2009/0149861, Brodsky US 2009/0149861, Yao US 6,514,253, and Blain US 2009/0024132 (see rejections for claims 1, 18 in the office action mailed on 3/31/2021) all disclose implant systems having an insertion guide and implant but does not disclose the reduction tool as claimed. For Claim 21, see page 23 of the Office Action mailed on 3/31/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773